 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3

 4 Sarah Crebassa,                                            Case No. 2:17-cv-02273-JAD-CWH

 5              Plaintiff
         v.                                                     Order Adopting Report and
 6                                                          Recommendation and Dismissing Case
                                                                as Delusional and Frivolous
         Rape Crisis Center,
 7
                Defendant                                                 [ECF No. 8]
 8

 9

10             Sarah Crebassa brings this action and eight others alleging general and bizarre

11 grievances. Crebassa was given the opportunity to amend her original, single-page complaint,
                                                                                                    1
12 but her amended complaint contains no plausible claims, just fantastic and delusional scenarios.

13 So, after screening that amended pleading, Magistrate Judge Hoffman recommends that I dismiss
                                         2
14 this case as delusional and frivolous. The deadline for objections to that recommendation

15 passed without objection or a request to extend the deadline to object. “[N]o review is required
                                                                                   3
16 of a magistrate judge’s report and recommendation unless objections are filed.”

17             IT IS THEREFORE ORDERED that the magistrate judge’s report and recommendation

18 [ECF No. 8] is ADOPTED in full;

19             IT IS FURTHER ORDERED THAT this case is DISMISSED with prejudice as

20 delusional and fantastic.

21
     1
22       ECF No. 7.
     2
         ECF No. 8.
23   3
      Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
     U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
 1   The Clerk of Court is directed to CLOSE THIS CASE.

 2   Dated: August 7, 2019

 3                                               _________________________________
                                                           ____
                                                              _ ____ _ _______
                                                                             _ _____
                                                 U.S. District
                                                            ct Judge
                                                               Juddgge Jennifer
                                                               Ju             e A.
                                                                       Jenniffer A. Dorsey
                                                                                    D
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                         2
